Citation Nr: 1111187	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  10-47 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel



INTRODUCTION

The Veteran retired from active duty in March 1963 after 20 years of service.  He died in December 2008, and the appellant is the Veteran's surviving spouse.  

This matter is on appeal from a September 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2011, the Board granted a motion to advance this case on the docket.  38 C.F.R. § 20.900(c) (2010).  


FINDINGS OF FACT

1. The certificate of death indicates that the Veteran died in December 2008 at the age of 88 years from cardiorespiratory arrest; contributing causes of death included pulmonary fibrosis and chronic obstructive lung disease (COPD).  

2. At the time of his death, the Veteran was service-connected for bilateral hearing loss (20 percent disabling) and tinnitus (10 percent disabling); however, neither disability was an underlying cause to his death. 

3. Cardiorespiratory arrest, pulmonary fibrosis and COPD were not shown during active duty service or for many years thereafter, and are unrelated to service or to exposure to asbestos.  






CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 1310, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In the context of a claim for dependency and indemnity compensation (DIC) benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in April 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed her of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  The letter also indentified the Veteran's service connected conditions and explained that service connection for cause of death could be established if it was shown that a service connected condition was either the principal or contributing cause of his death.  An explanation was also provided on how service connection for cause of death could be established for a disease or disability that had not been service connected at the time of the Veteran's death.  Under these circumstances, the Board finds that the notification requirements of the VCAA, and those particular to Hupp, have been satisfied as to both timing and content.

Accordingly, remanding the case for additional notice would merely serve to unnecessarily delay adjudication of the claim.  Therefore, adequate notice was provided to the appellant, and there has been compliance with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the appellant in the development of her claim.  This duty includes assisting her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records, and the appellant has submitted the Veteran's private treatment records.  Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Board acknowledges that VA has not obtained a medical opinion with respect to the appellant's cause of death claim.  However, in DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the Federal Circuit Court held that 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical opinion or examination for a DIC claim.  On the other hand, it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim. 

The Federal Circuit Court added that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a veteran, and therefore does not pertain to a DIC claim.  Id; but see Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008)(in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination when no reasonable possibility exists that such assistance would aid in substantiating the claim). 

In the present case, the Board finds that the competent medical evidence of record is sufficient to decide the claim, and that no reasonable possibility exists that a VA opinion would aid in substantiating the claim.  Specifically, the evidence does not show that the Veteran's service connected disorders caused or contributed to his death, that he was exposed to asbestos in service, or that the causes of his death are related to active duty.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Cause of the Veteran's Death

In order to establish service connection for the cause of the Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death it must singly, or with some other condition, be the immediate or underlying cause, or else be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2010).

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  Id.

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

In the alternative, service connection for the cause of death may be warranted where the evidence indicates that the cause of the Veteran's death should have been service-connected.  That is to say that, to establish service connection for a particular disability found to have caused his death, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.304.

In those cases, the evidence must show: (1) the existence of a disability at the time of the Veteran's death; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

In this case, the Veteran retired from the Air Force in March 1963 with over 20 years of active duty service.  He served as a pilot for much of his military career.  Unfortunately, he passed away on December 26, 2008 at the age of 88, and his wife has submitted a claim for DIC benefits in her capacity as the Veteran's surviving spouse.  At the time of his death, the Veteran was service connected only for bilateral hearing loss (20 percent disabling) and tinnitus (10 percent disabling).  According to his death certificate, the cause of death was cardiorespiratory arrest, with pulmonary fibrosis and chronic obstructive lung disease (COPD) identified as contributing factors.  

The Board first considers whether any of the Veteran's service-connected disabilities caused or contributed substantially or materially to his death.  However, service connection is not warranted on this basis, as the only disorders he was service connected for were bilateral hearing loss and tinnitus.  These disabilities are minor, do not materially affect a vital organ and are not of the type that could serve as a cause of death.  See 38 C.F.R. § 3.312(c)(2).  Indeed, the appellant does not even assert such a relationship.  Therefore, service connection is not warranted on this basis.  

It is the appellant's primary argument that the Veteran's respiratory disorders, specifically the ones listed on his death certificate, were caused by his exposure to asbestos while in service.  

VA Adjudication Procedure Manual, M21-1 (M21-1), Part IV, Subpart ii, Ch. 2, § C.9 provides guidance in adjudicating asbestos-related claims.  Specifically, the M21-1 notes that asbestos was commonly used in some areas of the military during World War II and shortly thereafter.  This was particularly the case in the U.S. Navy, where "several million people employed in U.S. shipyards and U.S. Navy Veterans were exposed to chrysotile products as well as amosite and crocidolite, since these varieties were used extensively in military ship construction."  M21-1, Part IV, Subpart ii, Ch. 2, § C.9.g.  Such specific specialties most prone to asbestos exposure, include mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products, such as clutch facings and brake linings, and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.

In this case, however, the evidence does not indicate that the Veteran was ever exposed to asbestos.  Specifically, the service personnel records indicate that he was a pilot or part of an aircrew for a substantial part of his active duty career.  None of his assignments indicate that he worked in any construction or manufacturing fields.  Moreover, the records do not indicate that he ever claimed such exposure during his lifetime.  The Board attention is drawn to the Veteran June 2000 claim for service connection in June 2000 wherein he made no reference to a respiratory disorder let alone a history of exposure to asbestos.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim)

The assertion that the Veteran was exposed to asbestos in service is based solely on the conjecture of the appellant.  She provides little, if any, basis for her assertion.  First, as noted, the Veteran did not serve in a military occupational specialty that would have exposed him to asbestos.  The Board notes that the RO performed a search of his service personnel records and found no evidence of the Veteran serving in a position that would have resulted in his being exposed to asbestos.  Those records are on file.  Next, the appellant submitted a 1989 treatise that addressed exposure to asbestos in veterans, which she felt would lend support to her claim.  The treatise focused on the asbestos exposure occurring in veterans that service aboard naval vessels or in tanks.  The Veteran was not in that group.  He an Air Force pilot.   The treatise makes no reference to Air Force pilots and exposure to asbestos.  Thus, if anything, the treatise tends to detract from the argument that the Veteran had in-service asbestos exposure.  The appellant's assertion the Veteran may have been exposed to asbestos at some time while domiciled in various quarters is nothing more than supposition.  The Board also emphasizes that the Veteran never made any assertion during his lifetime that he was exposed to asbestos in service.  There is also no evidence that he was diagnosed as having asbestosis during his lifetime.  The appellant has not pointed to any objective evidence to support her assertion.  It is simply her theory.  Thus, the Board assigns no credibility to her contention that the Veteran was exposed to asbestos during service.

Thus, while exposure to asbestos may be presumed in some cases based on the specialty of an individual veteran's service, the Veteran's service as a pilot is not such a situation.  Therefore, the weight of the evidence is against the conclusion that the Veteran was exposed to asbestos; and, thereby, that his death is related to his active service by virtue of asbestos exposure.  

Recognition is given to a July 2009 private medical opinion that stated it was "reasonable to conclude" that the Veteran's pulmonary fibrosis was associated to asbestos exposure.  In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court indicated the Board may not disregard a favorable medical opinion, albeit somewhat speculative in this case, solely on the rationale it was based on a history given by the veteran.  Rather, as the Court further explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a veteran's statements renders a medical report not credible only if the Board rejects the statements of the veteran as lacking credibility.  Here, as discussed above, the Board has found that there is no credible evidence showing that the Veteran was exposed to asbestos in service.  The July 2009 opinion therefore carries no probative value.


Next, the Board has also considered whether the appellant may be entitled to service connection for the cause of the Veteran's death on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As an initial matter, the Veteran's service treatment records reflect that he had episodes of hay fever while stationed in certain locations during active duty.  However, there were no chronic respiratory disorders noted while on active duty service.  Moreover, it should be noted that he never had any disorder that interfered with his flight status.  

In fact, according to the post-service medical records in the claims file, the Veteran did not begin to develop breathing difficulty until approximately 1998.  By the time of an evaluation in January 2002, he already had a diagnosis of bronchitis, and a chest X-ray in June 2000 indicated bilateral interstitial fibrosis and possibly a rheumatoid lung.  However these symptoms in 1998 are approximately 35 years after he left active duty service.  Moreover, neither the Veteran nor the appellant has asserted that his respiratory symptoms had continued since active duty.  Therefore, a continuity of symptoms since active duty has not been established either through the competent evidence or by the Veteran's or appellant's statements.  

Next, service connection for the cause of the Veteran's death may be granted when the evidence establishes a medical nexus between active duty service and the causes listed on his death certificate.  However, in this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's pulmonary fibrosis or COPD to active duty.  Specifically, the Board finds that there is no competent evidence linking the Veteran's pulmonary fibrosis or COPD to active duty.  Moreover, neither the Veteran nor the appellant have asserted such a relationship.  

The Board has also considered the statements made by the appellant relating the causes of the Veteran's to exposure to asbestos.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, neither the Veteran nor the appellant are competent to provide testimony regarding the etiology of his pulmonary fibrosis or COPD.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because pulmonary fibrosis or COPD is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Thus, the unsubstantiated statements regarding the claimed etiology of the Veteran's causes of death are found to lack competency.  

Moreover, unlike medical evidence, the Board is not obligated to accept unsupported testimony provided by either the Veteran or the appellant regarding incidents occurring during active duty such as asbestos exposure, regardless of the affiant's credibility.  See Bardwell v. Shinseki, 24 Vet. App 36, 39-40 (2010).  In this case, the appellant's assertions of the Veteran's asbestos exposure are not supported by the other evidence of record.  

Therefore, in light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.





(CONTINUED NEXT PAGE)

ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


